Exhibit 10.1

 

 

BIOCRYST PHARMACEUTICALS, INC.

STOCK INCENTIVE PLAN

(AS AMENDED AND RESTATED SEPTEMBER 17, 2018)

 

Article One
GENERAL PROVISIONS

 

I.                   PURPOSES OF THE PLAN

 

A.                This Stock Incentive Plan (the “Plan”), formerly the “BioCryst
Pharmaceuticals, Inc. 1991 Stock Option Plan,” is intended to promote the
interests of BioCryst Pharmaceuticals, Inc., a Delaware corporation (the
“Company”), by providing a method whereby (i) employees (including officers and
directors) of the Company (or its parent or subsidiary corporations), (ii)
non-employee members of the board of directors of the Company (the “Board”) (or
of any parent or subsidiary corporations) and (iii) consultants and other
independent contractors who provide valuable services to the Company (or any
parent or subsidiary corporations) may be offered the opportunity to acquire a
proprietary interest, or otherwise increase their proprietary interest, in the
Company as an incentive for them to remain in the service of the Company (or any
parent or subsidiary corporations).

 

B.                 For purposes of the Plan, the following provisions shall be
applicable in determining the parent and subsidiary corporations of the Company:

 

(i) Any corporation (other than the Company) in an unbroken chain of
corporations ending with the Company shall be considered to be a parent
corporation of the Company, provided each such corporation in the unbroken chain
(other than the Company) owns, at the time of the determination, stock
possessing fifty percent (50%) or more of the total combined voting power of all
classes of stock in one of the other corporations in such chain.

 

(ii) Each corporation (other than the Company) in an unbroken chain of
corporations beginning with the Company shall be considered to be a subsidiary
of the Company, provided each such corporation (other than the last corporation)
in the unbroken chain owns, at the time of the determination, stock possessing
fifty percent (50%) or more of the total combined voting power of all classes of
stock in one of the other corporations in such chain.

 

C.                 The Plan, as amended and restated, was approved and adopted
by the Board on September 17, 2018 in order to increase by 4,400,000 the number
of shares of the Company’s common stock, par value $0.01 per share (the “Common
Stock”), subject to approval by the Company’s stockholders at the Company’s
Special Stockholders Meeting on October 30, 2018.

 



II.                STRUCTURE OF THE PLAN

 

A.                The Plan shall be divided into three separate equity programs:

 

(i) the Discretionary Option Grant Program specified in Article Two, pursuant to
which eligible persons may, at the discretion of the Plan Administrator, be
granted options to purchase shares of Common Stock,

 

(ii) the Stock Issuance Program specified in Article Three, pursuant to which
eligible persons may, at the discretion of the Plan Administrator, be issued
shares of Common Stock directly or through the issuance of restricted stock
units (“RSUs”) that provide for the issuance of shares of Common Stock if the
applicable vesting criteria are satisfied, and

 

(iii) the Automatic Option Grant Program specified in Article Four, pursuant to
which non-employee members of the Board will automatically receive option grants
to purchase shares of Common Stock.

 



1



 

B.                 Unless the context clearly indicates otherwise, the
provisions of Articles One and Five of the Plan shall apply to all equity
programs under the Plan and shall accordingly govern the interests of all
individuals under the Plan.

 

III.             ADMINISTRATION OF THE PLAN

 

A.                The Plan shall be administered by the Committee who shall be
the Compensation Committee of the Board or, in the absence of a Compensation
Committee, a properly constituted committee or the Board itself (the
administrator is referred to herein as the “Committee” or the “Plan
Administrator”). Any power of the Committee may also be exercised by the Board,
except to the extent that the grant or exercise of such authority would cause
any Award or transaction to become subject to (or lose an exemption under) the
short-swing profit recovery provisions of Section 16 of the Securities Exchange
Act of 1934 or cause an Award designated as a Performance Award not to qualify
for treatment as performance-based compensation under Section 162(m) of the
Code. To the extent that any permitted action taken by the Board conflicts with
action taken by the Committee, the Board action shall control. The Compensation
Committee may by resolution authorize one or more officers of the Company to
perform any or all things that the Committee is authorized and empowered to do
or perform under the Plan, and for all purposes under this Plan, such officer or
officers shall be treated as the Committee; provided, however, that the
resolution so authorizing such officer or officers shall specify the total
number of Awards (if any) such officer or officers may award pursuant to such
delegated authority, and any such Award shall be subject to the form of award
agreement theretofore approved by the Compensation Committee. No such officer
shall designate himself or herself as a recipient of any Awards granted under
authority delegated to such officer. In addition, the Compensation Committee may
delegate any or all aspects of the day-to-day administration of the Plan to one
or more officers or employees of the Company or any subsidiary or affiliate,
and/or to one or more agents.

 

B.                 Subject to the express provisions of this Plan, the Committee
shall be authorized and empowered to do all things that it determines to be
necessary or appropriate in connection with the administration of this Plan,
including, without limitation: (i) to prescribe, amend and rescind rules and
regulations relating to this Plan and to define terms not otherwise defined
herein; (ii) to determine which persons are grantees, to which of such grantees,
if any, awards shall be granted hereunder and the timing of any such awards;
(iii) to grant awards to grantees and determine the terms and conditions
thereof, including the number of shares of Common Stock subject to awards and
the exercise or purchase price of such shares and the circumstances under which
awards become exercisable or vested or are forfeited or expire, which terms may
but need not be conditioned upon the passage of time, continued employment, the
satisfaction of performance criteria, the occurrence of certain events
(including events which constitute a Change in Control to the extent permitted
hereunder), or other factors; (iv) to establish and verify the extent of
satisfaction of any performance goals or other conditions applicable to the
grant, issuance, exercisability, vesting and/or ability to retain any award; (v)
to prescribe and amend the terms of the agreements or other documents evidencing
awards made under this Plan (which need not be identical) and the terms of or
form of any document or notice required to be delivered to the Company by
grantees under this Plan; (vi) to determine the extent to which adjustments are
required pursuant to Article One; (vii) to interpret and construe this Plan, any
rules and regulations under this Plan and the terms and conditions of any award
granted hereunder, and to make exceptions to any such provisions for the benefit
of the Company; (viii) to approve corrections in the documentation or
administration of any award; and (ix) to make all other determinations deemed
necessary or advisable for the administration of this Plan.

 

C.                 All decisions, determinations and interpretations by the
Committee regarding the Plan, any rules and regulations under the Plan and the
terms and conditions of or operation of any Award granted hereunder, shall be
final and binding on all grantees, beneficiaries, heirs, assigns or other
persons holding or claiming rights under the Plan or any Award. The Committee
shall consider such factors as it deems relevant, in its sole and absolute
discretion, to making such decisions, determinations and interpretations
including, without limitation, the recommendations or advice of any officer or
other employee of the Company and such attorneys, consultants and accountants as
it may select.

 

D.                The Compensation Committee may delegate all or a portion of
their duties hereunder to one or more individuals or committees. Any reference
to the Compensation Committee or the Plan Administrator shall refer to such
individual(s) or committee(s) to the extent of such delegation.

 



2



 

E.                 Administration of the Automatic Option Grant Program shall be
self-executing in accordance with the express terms and conditions of Article
Four, and no Plan Administrator shall exercise any discretionary functions under
that program.

 

IV.              ELIGIBILITY

 

A.                The persons eligible to participate in the Discretionary
Option Grant and Stock Issuance Programs shall be limited to the following:

 

(i) officers and other employees of the Company (or its parent or subsidiary
corporations);

 

(ii) individuals who are consultants or independent advisors and who provide
valuable services to the Company (or its parent or subsidiary corporations); and

 

(iii) non-employee members of the Board (or of the board of directors of parent
or subsidiary corporations).

 

B.                 Only Board members who are not employees of the Company (or
any parent or subsidiary) shall be eligible to receive automatic option grants
pursuant to the Automatic Option Grant Program specified in Article Four.

 

C.                 The Plan Administrator shall, within the scope of its
administrative jurisdiction under the Plan, have full power and authority to
determine (i) whether to grant options in accordance with the Discretionary
Option Grant Program or to effect stock issuances in accordance with the Stock
Issuance Program, (ii) which eligible persons are to receive option grants under
the Discretionary Option Grant Program, the time or times when such option
grants are to be made, the number of shares to be covered by each such grant,
the status of the granted option as either an incentive stock option (“Incentive
Option”) which satisfies the requirements of Section 422 of the Internal Revenue
Code of 1986, as amended (the “Code”) or a non-statutory option not intended to
meet such requirements, the time or times when each such option is to become
exercisable, the vesting schedule (if any) applicable to the option shares and
the maximum term for which such option is to remain outstanding, and (iii) which
eligible persons are to receive stock issuances under the Stock Issuance
Program, the time or times when such issuances are to be made, the number of
shares to be issued to each grantee, the vesting schedule (if any) applicable to
the shares and the consideration for such shares.

 





V.                 STOCK SUBJECT TO THE PLAN

 

A.                Shares of the Company’s Common Stock shall be available for
issuance under the Plan and shall be drawn from either the Company’s authorized
but unissued shares of Common Stock or from reacquired shares of Common Stock,
including shares repurchased by the Company on the open market. The maximum
number of shares of Common Stock which may be issued over the term of the Plan,
as amended and restated, shall not exceed 28,590,000 shares, subject to
adjustment from time to time in accordance with the provisions of this Section
V. The total number of shares available under the Plan, as amended and restated,
as of September 14, 2018 is 18,798,268. This amount consists of 14,117,544
shares reserved for awards already issued, 280,724 shares of Common Stock
available for future issuance under the Plan, and the increase of 4,400,000
shares of Common Stock authorized by the Board (subject to approval by the
Company’s stockholders at the Special Stockholders Meeting on October 30, 2018).

 

B.                 In no event shall the number of shares of Common Stock for
which any one individual participating in the Plan may receive options,
separately exercisable stock appreciation rights and direct stock issuances and
RSUs exceed 1,500,000 shares of Common Stock in the aggregate in any calendar
year. For purposes of such limitation, however, no stock options granted prior
to the date the Common Stock was first registered under Section 12 of the 1934
Act (the “Section 12(g) Registration Date”) shall be taken into account.

 

C.                 Should an outstanding option under this Plan expire or
terminate for any reason prior to exercise in full, the shares subject to the
portion of the option not so exercised shall be available for subsequent option
grant or direct stock issuances or RSUs under the Plan. Unvested shares issued
under the Plan and subsequently repurchased by the Company, at the original
issue price paid per share, pursuant to the Company’s repurchase rights under
the Plan, or shares underlying terminated RSUs, shall be added back to the
number of shares of Common Stock reserved for issuance under the Plan and shall
accordingly be available for reissuance through one or more subsequent option
grants or direct stock issuances or RSUs under the Plan. However, shares subject
to an award under the Plan may not again be made available for issuance under
the Plan if such shares are: (i) shares that were subject to a stock-settled
stock appreciation right and were not issued upon the net settlement or net
exercise of such stock appreciation right, (ii) shares used to pay the exercise
price of an option, (iii) shares delivered to or withheld by the Company to pay
the withholding taxes related an award, or (iv) shares repurchased on the open
market with the proceeds of an option exercise. Shares of Common Stock subject
to any option surrendered for an appreciation distribution under Section IV of
Article Two or Section IV of Article Four shall not be available for subsequent
issuance under the Plan.

 



3



 

D.                In the event any change is made to the Common Stock issuable
under the Plan by reason of any stock split, stock dividend, recapitalization,
combination of shares, exchange of shares or other change affecting the
outstanding Common Stock as a class without receipt of consideration, then
appropriate adjustments shall be made to (i) the maximum number and/or class of
securities issuable under the Plan, (ii) the maximum number and/or class of
securities for which any one individual participating in the Plan may be granted
stock options, separately exercisable stock appreciation rights, and direct
stock issuances and RSUs under the Plan from and after the Section 12(g)
Registration Date, (iii) the number and/or class of securities and price per
share in effect under each outstanding option and stock appreciation right under
the Plan, (iv) the number and/or class of securities in effect under each
outstanding direct stock issuance and RSU under the Plan, and (v) the number
and/or class of securities for which automatic option grants are subsequently to
be made per non-employee Board member under the Automatic Option Grant Program.
The purpose of such adjustments shall be to preclude the enlargement or dilution
of rights and benefits under the Plan.

 

E.                 The fair market value per share of Common Stock on any
relevant date under the Plan shall be determined in accordance with the
following provisions:

 

(i) If the Common Stock is not at the time listed or admitted to trading on any
national securities exchange but is traded in the over-the-counter market, the
fair market value shall be the mean between the highest bid and lowest asked
prices (or, if such information is available, the closing selling price) per
share of Common Stock on the date in question in the over-the-counter market, as
such prices are reported by the National Association of Securities Dealers
through the Nasdaq National Market, the Nasdaq Global Select Market or any
successor system. If there are no reported bid and asked prices (or closing
selling price) for the Common Stock on the date in question, then the mean
between the highest bid price and lowest asked price (or the closing selling
price) on the last preceding date for which such quotations exist shall be
determinative of fair market value.

 

(ii) If the Common Stock is at the time listed or admitted to trading on any
national securities exchange, then the fair market value shall be the closing
selling price per share of Common Stock on the date in question on the
securities exchange determined by the Plan Administrator to be the primary
market for the Common Stock, as such price is officially quoted in the composite
tape of transactions on such exchange. If there is no reported sale of Common
Stock on the exchange on the date in question, then the fair market value shall
be the closing selling price on the exchange on the last preceding date for
which such quotation exists.

 

(iii) If the Common Stock is at the time neither listed nor admitted to trading
on any securities exchange nor traded in the over-the-counter market, then the
fair market value shall be determined by the Plan Administrator after taking
into account such factors as the Plan Administrator shall deem appropriate.

 

VI.                MINIMUM VESTING

 

Notwithstanding any other provision of this Plan to the contrary, in no event
shall any award granted pursuant to this Plan vest prior to the twelve
(12)-month anniversary of the date of grant, other than in connection with the
grantee’s death or permanent disability or, to the extent permitted hereunder,
in connection with a Change in Control (provided that this limitation shall not
apply with respect to up to five percent (5%) of the shares of Common Stock
available for issuance under this Plan following approval of the Plan at the
Company’s Special Stockholders Meeting on October 30, 2018). The minimum vesting
period set forth in this Section VI may not be waived or superseded by any
provision in an award or other agreement.

 



4



 

VII.                MINIMUM HOLDING PERIOD

 

All shares of Common Stock issued under this Plan shall be subject to a minimum
holding period of twelve (12) months (or, if later, when the requirements under
the Company’s share ownership guidelines are satisfied), provided that nothing
in this Section shall prohibit the disposition of Common Stock in connection
with a Change in Control.

 

Article Two
DISCRETIONARY OPTION GRANT PROGRAM

 

I.                   TERMS AND CONDITIONS OF OPTIONS

 

Options granted pursuant to this Article Two shall be authorized by action of
the Plan Administrator and may, at the Plan Administrator’s discretion, be
either Incentive Options or non-statutory options. Individuals who are not
Employees may only be granted non-statutory options under this Article Two. Each
option granted shall be evidenced by one or more instruments in the form
approved by the Plan Administrator. Each such instrument shall, however, comply
with the terms and conditions specified below, and each instrument evidencing an
Incentive Option shall, in addition, be subject to the applicable provisions of
Section II of this Article Two.

 

A.                Option Price.

 

1.                  The option price per share shall be fixed by the Plan
Administrator. In no event, however, shall the option price per share be less
than one hundred percent (100%) of the fair market value per share of Common
Stock on the date of the option grant.

 

2.                  The option price shall become immediately due upon exercise
of the option and shall, subject to the provisions of Section IV of this Article
Two and the instrument evidencing the grant, be payable through one of the
following methods (or a combination thereof):

 

(i) full payment in cash or check drawn to the Company’s order;

 

(ii) full payment in shares of Common Stock held by the optionee for the
requisite period necessary to avoid a charge to the Company’s earnings for
financial reporting purposes and valued at fair market value on the Exercise
Date (as such term is defined below);

 

(iii) full payment through a combination of shares of Common Stock held by the
optionee for the requisite period necessary to avoid a charge to the Company’s
earnings for financial reporting purposes and valued at fair market value on the
Exercise Date and cash or cash equivalent;

 

(iv) full payment through a broker-dealer sale and remittance procedure pursuant
to which the optionee (I) shall provide irrevocable written instructions to a
designated brokerage firm to effect the immediate sale of the purchased shares
and remit to the Company, out of the sale proceeds available on the settlement
date, sufficient funds to cover the aggregate option price payable for the
purchased shares plus all applicable Federal and State income and employment
taxes required to be withheld by the Company in connection with such purchase
and (II) shall provide written directives to the Company to deliver the
certificates for the purchased shares directly to such brokerage firm in order
to complete the sale transaction; or

 

(v) such other method as permitted by the Plan Administrator.

 

For purposes of this subparagraph 2, the Exercise Date shall be the date on
which written notice of the option exercise is delivered to the Company. Except
to the extent the sale and remittance procedure is utilized in connection with
the exercise of the option, payment of the option price for the purchased shares
must accompany such notice.

 

B.                 Term and Exercise of Options.

 

Each option granted under this Article Two shall be exercisable at such time or
times, during such period, and for such number of shares as shall be determined
by the Plan Administrator and set forth in the instrument evidencing the option
grant. No such option, however, shall have a maximum term in excess of ten (10)
years from the grant date. During the lifetime of the optionee, the option,
together with any stock appreciation rights pertaining to such option, shall be
exercisable only by the optionee and shall not be assignable or transferable by
the optionee except for a transfer of the option by will or by the laws of
descent and distribution following the optionee’s death and, for the avoidance
of doubt, may not be transferred to a third party for cash or other value.
However, the Plan Administrator shall have the discretion to provide that a
non-statutory option may, in connection with the optionee’s estate plan, be
assigned in whole or in part during the optionee’s lifetime either as (i) as a
gift to one or more members of optionee’s immediate family, to a trust in which
optionee and/or one or more such family members hold more than fifty percent
(50%) of the beneficial interest or an entity in which more than fifty percent
(50%) of the voting interests are owned by optionee and/or one or more such
family members, or (ii) pursuant to a domestic relations order. The assigned
portion shall be exercisable only by the person or persons who acquire a
proprietary interest in the option pursuant to such assignment. The terms
applicable to the assigned portion shall be the same as those in effect for this
option immediately prior to such assignment and shall be set forth in such
documents issued to the assignee as the Plan Administrator may deem appropriate.

 



5



 

C.                 Termination of Service.

 

1.                  Except to the extent otherwise provided pursuant to Section
V of this Article Two or pursuant to an applicable award agreement, the
following provisions shall govern the exercise period applicable to any options
held by the optionee at the time of cessation of Service or death.

 

(i) Should the optionee cease to remain in Service for any reason other than
death or permanent disability, then the period for which each outstanding option
held by such optionee is to remain exercisable shall be limited to the three
(3)-month period following the date of such cessation of Service. However,
should optionee die during the three (3)-month period following his or her
cessation of Service, the personal representative of the optionee’s estate or
the person or persons to whom the option is transferred pursuant to the
optionee’s will or in accordance with the laws of descent and distribution shall
have a twelve (12)-month period following the date of the optionee’s death
during which to exercise such option.

 

(ii) In the event such Service terminates by reason of permanent disability (as
defined in Section 22(e)(3) of the Internal Revenue Code), then the period for
which each outstanding option held by the optionee is to remain exercisable
shall be limited to the twelve (12)-month period following the date of such
cessation of Service.

 

(iii) Should the optionee, after completing five (5) full years of Service, die
while in Service, then the exercisability of each of his or her outstanding
options shall automatically accelerate so that each such option shall become
fully exercisable with respect to the total number of shares of Common Stock at
the time subject to such option and may be exercised for all or any portion of
such shares. The personal representative of the optionee’s estate or the person
or persons to whom the option is transferred pursuant to the optionee’s will or
in accordance with the laws of descent and distribution shall have a twelve
(12)-month period following the date of the optionee’s death during which to
exercise such option.

 

(iv) In the event such Service terminates by reason of death prior to the
optionee obtaining five (5) full years of Service, then the period for which
each outstanding vested option held by the optionee at the time of death shall
be exercisable by the optionee’s estate or the person or persons to whom the
option is transferred pursuant to the optionee’s will shall be limited to the
twelve (12)-month period following the date of the optionee’s death.

 

(v) Under no circumstances, however, shall any such option be exercisable after
the specified expiration date of the option term.

 

(vi) Each such option shall, during such limited exercise period, be exercisable
for any or all of the shares for which the option is exercisable on the date of
the optionee’s cessation of Service. Upon the expiration of such limited
exercise period or (if earlier) upon the expiration of the option term, the
option shall terminate and cease to be exercisable. However, each outstanding
option shall immediately terminate and cease to remain outstanding, at the time
of the optionee’s cessation of Service, with respect to any shares for which the
option is not otherwise at that time exercisable or in which the optionee is not
otherwise vested.

 



6



 

(vii) Should (i) the optionee’s Service be terminated for misconduct (including,
but not limited to, any act of dishonesty, willful misconduct, fraud or
embezzlement) or (ii) the optionee make any unauthorized use or disclosure of
confidential information or trade secrets of the Company or its parent or
subsidiary corporations, then in any such event all outstanding options held by
the optionee under this Article Two shall terminate immediately and cease to be
exercisable.

 

2.                  The Plan Administrator shall have complete discretion,
exercisable either at the time the option is granted or at any time while the
option remains outstanding, to permit one or more options held by the optionee
under this Article Two to be exercised, during the limited period of
exercisability provided under subparagraph 1 above, not only with respect to the
number of shares for which each such option is exercisable at the time of the
optionee’s cessation of Service but also with respect to one or more subsequent
installments of purchasable shares for which the option would otherwise have
become exercisable had such cessation of Service not occurred.

 

3.                  For purposes of the foregoing provisions of this Section I.C
(and for all other purposes under the Plan):

 

(i) The optionee shall be deemed to remain in the Service of the Company for so
long as such individual renders services on a periodic basis to the Company (or
any parent or subsidiary corporation) in the capacity of an Employee, a
non-employee member of the board of directors or an independent consultant or
advisor, unless the agreement evidencing the applicable option grant
specifically states otherwise.

 

(ii) The optionee shall be considered to be an Employee for so long as such
individual remains in the employ of the Company or one or more of its parent or
subsidiary corporations, subject to the control and direction of the employer
entity not only as to the work to be performed but also as to the manner and
method of performance.

 

D.                Stockholder Rights.

 

An optionee shall have no stockholder rights with respect to any shares covered
by the option until such individual shall have exercised the option and paid the
option price for the purchased shares. Without limitation, an optionee shall not
have any right to receive dividends with respect to an unexercised option.

 

E.                 No Repricing.

 

No option or stock appreciation right may be repriced, regranted through
cancellation, including cancellation in exchange for cash or other awards, or
otherwise amended to reduce its option price or exercise price (other than with
respect to adjustments made in connection with a transaction or other change in
the Company’s capitalization as permitted under this Plan) without the approval
of the stockholders of the Company.

 

F.                Repurchase Rights.

 

The shares of Common Stock acquired upon the exercise of options granted under
this Article Two may be subject to repurchase by the Company in accordance with
the following provisions:

 

1. The Plan Administrator shall have the discretion to grant options which are
exercisable for unvested shares of Common Stock under this Article Two. Should
the optionee cease Service while holding such unvested shares, the Company shall
have the right to repurchase any or all those unvested shares at the option
price paid per share. The terms and conditions upon which such repurchase right
shall be exercisable (including the period and procedure for exercise and the
appropriate vesting schedule for the purchased shares) shall be established by
the Plan Administrator and set forth in the instrument evidencing such
repurchase right.

 



7



 

2. All of the Company’s outstanding repurchase rights shall automatically
terminate, and all shares subject to such terminated rights shall immediately
vest in full, upon the occurrence of any Corporate Transaction under Section III
of this Article Two, except to the extent: (i) any such repurchase right is
expressly assigned to the successor corporation (or parent thereof) in
connection with the Corporate Transaction or (ii) such termination is precluded
by other limitations imposed by the Plan Administrator at the time the
repurchase right is issued.

 

3. The Plan Administrator shall have the discretionary authority, exercisable
either before or after the optionee’s cessation of Service, to cancel the
Company’s outstanding repurchase rights with respect to one or more shares
purchased or purchasable by the optionee under this Discretionary Option Grant
Program and thereby accelerate the vesting of such shares in whole or in part at
any time.

 

II.                INCENTIVE OPTIONS

 

The terms and conditions specified below shall be applicable to all Incentive
Options granted under this Article Two. Incentive Options may only be granted to
individuals who are Employees of the Company. Options which are specifically
designated as “non-statutory” options when issued under the Plan shall not be
subject to such terms and conditions.

 

A.                Dollar Limitation. The aggregate fair market value (determined
as of the respective date or dates of grant) of the Common Stock for which one
or more options granted to any Employee under this Plan (or any other option
plan of the Company or its parent or subsidiary corporations) may for the first
time become exercisable as incentive stock options under the Federal tax laws
during any one calendar year shall not exceed the sum of One Hundred Thousand
Dollars ($100,000). To the extent the Employee holds two or more such options
which become exercisable for the first time in the same calendar year, the
foregoing limitation on the exercisability of such options as incentive stock
options under the Federal tax laws shall be applied on the basis of the order in
which such options are granted. Should the number of shares of Common Stock for
which any Incentive Option first becomes exercisable in any calendar year exceed
the applicable One Hundred Thousand Dollar ($100,000) limitation, then that
option may nevertheless be exercised in such calendar year for the excess number
of shares as a non-statutory option under the Federal tax laws.

 

B.                 10% Stockholder. If any individual to whom an Incentive
Option is granted is the owner of stock (as determined under Section 424(d) of
the Internal Revenue Code) possessing 10% or more of the total combined voting
power of all classes of stock of the Company or any one of its parent or
subsidiary corporations, then the option price per share shall not be less than
one hundred and ten percent (110%) of the fair market value per share of Common
Stock on the grant date, and the option term shall not exceed five (5) years,
measured from the grant date.

 

C.                 Termination of Employment. Any portion of an Incentive Option
that remains outstanding (by reason of the optionee remaining in the Service of
the Company, pursuant to the Plan Administrator’s exercise of discretion under
Section V of this Article Two, or otherwise) more than 3 months following the
date an optionee ceases to be an Employee of the Company shall thereafter be
exercisable as a non-statutory option under federal tax laws.

 

Except as modified by the preceding provisions of this Section II, the
provisions of Articles One, Two and Five of the Plan shall apply to all
Incentive Options granted hereunder.

 

III.             CORPORATE TRANSACTIONS/CHANGES IN CONTROL

 

A.                For purposes of this Section III (and for all other purposes
under the Plan), a Corporate Transaction shall be deemed to occur in the event
of:

 



8



 

(1) a merger or consolidation in which the Company is not the surviving entity,
except for a transaction the principal purpose of which is to change the State
of the Company’s incorporation,

 

(2) the sale, transfer or other disposition of all or substantially all of the
assets of the Company in liquidation or dissolution of the Company, or

 

(3) any reverse merger in which the Company is the surviving entity but in which
securities possessing more than fifty percent (50%) of the total combined voting
power of the Company’s outstanding securities are transferred to a person or
persons different from the persons holding those securities immediately prior to
such merger.

 

The exercisability of each option outstanding under this Article Two that was
granted before April 3, 2017 shall automatically accelerate so that each such
option shall, immediately prior to the specified effective date for the
Corporate Transaction, become fully exercisable with respect to the total number
of shares of Common Stock at the time subject to such option and may be
exercised for all or any portion of such shares.

 

B.                  Immediately after the consummation of the Corporate
Transaction, all outstanding options under this Article Two shall fully vest,
terminate and cease to be outstanding, except to the extent continued or assumed
(as applicable) by the Company or the successor corporation or its parent
company. The Plan Administrator shall have complete discretion to provide, on
such terms and conditions as it sees fit, for a cash payment to be made to any
optionee on account of any option terminated in accordance with this paragraph,
in an amount equal to the excess (if any) of (A) the fair market value of the
shares subject to the option as of the date of the Corporate Transaction, over
(B) the aggregate exercise price of the option.

 

C.                Each outstanding option under this Article Two which is
assumed in connection with the Corporate Transaction or is otherwise to continue
in effect shall be appropriately adjusted, immediately after such Corporate
Transaction, to apply and pertain to the number and class of securities which
would have been issued to the option holder, in consummation of such Corporate
Transaction, had such person exercised the option immediately prior to such
Corporate Transaction. Appropriate adjustments shall also be made to the option
price payable per share, provided the aggregate option price payable for such
securities shall remain the same. In addition, the class and number of
securities available for issuance under the Plan following the consummation of
the Corporate Transaction shall be appropriately adjusted. Any such options that
are so continued or assumed in connection with a Corporate Transaction shall be
treated as follows: if the grantee’s employment is terminated by the Company
without Cause or the grantee resigns due to a Constructive Termination, in
either case within the ninety (90) day period preceding or the two (2) year
period following the Corporate Transaction, the exercisability of such option
shall automatically accelerate, and the Company’s outstanding repurchase rights
under this Article Two shall immediately terminate; provided, however, that if
the Company, the acquiror or successor refuses to continue (or, as applicable,
assume) the option in connection with the Corporate Transaction, the
exercisability of such option under this Article Two shall automatically
accelerate, and the Company’s outstanding repurchase rights under this Article
Two shall immediately terminate upon the occurrence of such Corporate
Transaction.

 

D.                The grant of options under this Article Two shall in no way
affect the right of the Company to adjust, reclassify, reorganize or otherwise
change its capital or business structure or to merge, consolidate, dissolve,
liquidate or sell or transfer all or any part of its business or assets.

 

E.                   In the event of a Change in Control: (1) options granted
under this Article Two prior to May 23, 2016 shall be subject to the provisions
of the Plan as in effect prior to such date, and (2) options granted on or after
May 23, 2016 shall be treated as follows: if the grantee’s employment is
terminated by the Company without Cause or the grantee resigns due to a
Constructive Termination, in either case within the ninety (90) day period
preceding or the two (2) year period following the Change in Control, the
exercisability of such option shall automatically accelerate, and the Company’s
outstanding repurchase rights under this Article Two shall immediately
terminate; provided, however, that if the acquiror or successor refuses to
assume the option in connection with the Change in Control, the exercisability
of such option under this Article Two shall automatically accelerate, and the
Company’s outstanding repurchase rights under this Article Two shall immediately
terminate upon the occurrence of such Change in Control. In the event that the
acquiror or successor refuses to assume the option in connection with the Change
in Control, the Plan Administrator shall have complete discretion to provide, on
such terms and conditions as it sees fit, for a cash payment to be made to any
optionee on account of any option terminated in accordance with this paragraph,
in an amount equal to the excess (if any) of (A) the fair market value of the
shares subject to the option as of the date of the Change in Control, over (B)
the aggregate exercise price of the option.

 



9



 

F.                   For purposes of this Section III (and for all other
purposes under the Plan), a Change in Control shall be deemed to occur in the
event:

 

(1) any person or related group of persons (other than the Company or a person
that directly or indirectly controls, is controlled by, or is under common
control with, the Company) directly or indirectly acquires beneficial ownership
(within the meaning of Rule 13d-3 of the 1934 Act) of securities possessing more
than fifty percent (50%) of the total combined voting power of the Company’s
outstanding securities pursuant to a tender or exchange offer made directly to
the Company’s stockholders; or

 

(2) there is a change in the composition of the Board over a period of
twenty-four (24) consecutive months or less such that a majority of the Board
members (rounded up to the next whole number) ceases, by reason of one or more
contested elections for Board membership, to be comprised of individuals who
either (A) have been Board members continuously since the beginning of such
period or (B) have been elected or nominated for election as Board members
during such period by at least two-thirds of the Board members described in
clause (A) who were still in office at the time such election or nomination was
approved by the Board.

 

G.                All options accelerated in connection with the Corporate
Transaction or Change in Control (either at the time of the Corporate
Transaction or Change in Control or as otherwise provided in this Section III)
shall remain fully exercisable until the expiration or sooner termination of the
option term.

 

H.                 The portion of any Incentive Option accelerated under this
Section III in connection with a Corporate Transaction or Change in Control
shall remain exercisable as an incentive stock option under the Federal tax laws
only to the extent the dollar limitation of Section II of this Article Two is
not exceeded. To the extent such dollar limitation is exceeded, the accelerated
portion of such option shall be exercisable as a non-statutory option under the
Federal tax laws.

 

I.               For purposes of this Article Two and for purposes of Article
Three:

 

1.                  “Cause” means, unless otherwise provided in the applicable
award agreement, the Company’s termination of the grantee’s employment for any
of the following reasons: (i) failure or refusal to comply in any material
respect with lawful policies, standards or regulations of Company; (ii) a
violation of a federal or state law or regulation applicable to the business of
the Company; (iii) conviction or plea of no contest to a felony under the laws
of the United States or any State; (iv) fraud or misappropriation of property
belonging to the Company or its affiliates; (v) a breach in any material respect
of the terms of any confidentiality, invention assignment or proprietary
information agreement with the Company or with a former employer, (vi) failure
to satisfactorily perform the grantee’s duties after having received written
notice of such failure and at least thirty (30) days to cure such failure, or
(vii) misconduct or gross negligence in connection with the performance of the
grantee’s duties.

 

2.                  “Constructive Termination” means, unless otherwise provided
in the applicable award agreement, the grantee’s resignation of employment with
the Company within ninety (90) days of the occurrence of any of the following:
(i) a material reduction in the grantee’s responsibilities; (ii) a material
reduction in the grantee’s base salary; or (iii) a relocation of the grantee’s
principal office to a location more than 50 miles from the location of the
grantee’s existing principal office.

 



10



 

IV.              STOCK APPRECIATION RIGHTS

 

A.                Provided and only if the Plan Administrator determines in its
discretion to implement the stock appreciation right provisions of this Section
IV, one or more optionees may be granted the right, exercisable upon such terms
and conditions as the Plan Administrator may establish, to surrender all or part
of an unexercised option granted under this Article Two in exchange for a
distribution from the Company in an amount equal to the excess of (i) the fair
market value (on the option surrender date) of the number of shares in which the
optionee is at the time vested under the surrendered option (or surrendered
portion thereof) over (ii) the aggregate option price payable for such vested
shares. The distribution may be made in shares of Common Stock valued at fair
market value on the option surrender date, in cash, or partly in shares and
partly in cash, as the Plan Administrator shall determine in its sole
discretion.

 

B.                 The shares of Common Stock subject to any option surrendered
for an appreciation distribution pursuant to this Section IV shall not be
available for subsequent option grant under the Plan.

 

C.                 Stockholder Rights. A stock appreciation right holder shall
have no stockholder rights with respect to any shares covered by the stock
appreciation right until such individual shall have exercised the stock
appreciation right and received the acquired shares. Without limitation, a stock
appreciation right holder shall not have any right to receive dividends with
respect to a stock appreciation right.

 

V.                 EXTENSION OF EXERCISE PERIOD

 

The Plan Administrator shall have full power and authority, exercisable either
at the time the option is granted or at any time while the option remains
outstanding, to extend the period of time for which any option granted under
this Article Two is to remain exercisable following the optionee’s cessation of
Service or death from the limited period in effect under Section I.C.1 of
Article Two to such greater period of time as the Plan Administrator shall deem
appropriate; provided, however, that in no event shall such option be
exercisable after the specified expiration date of the option term.

 

Article Three
STOCK ISSUANCE PROGRAM

 

I.                   STOCK ISSUANCE TERMS

 

Shares of Common Stock may be issued under the Stock Issuance Program through
direct and immediate issuances without any intervening option grants. Each such
stock issuance shall be evidenced by a Stock Issuance Agreement which complies
with the terms specified below. Shares of Common Stock may also be issued under
the Stock Issuance Program pursuant to restricted stock units (“RSUs”), which
are awards granted to eligible individuals that entitle them to shares of Common
Stock (or cash in lieu thereof) in the future following the satisfaction of
vesting conditions imposed by the Plan Administrator.

 

A.                Vesting Provisions.

 

1.                  The Plan Administrator may issue shares of Common Stock
under the Stock Issuance which are to vest in one or more installments over the
grantee's period of Service or upon attainment of specified performance
objectives. Alternatively, the Plan Administrator may issue RSUs under the Stock
Issuance Program which shall entitle the recipient to receive a specified number
of shares of Common Stock upon the attainment of one or more Service and/or
performance goals established by the Plan Administrator. Upon the attainment of
such Service and/or performance goals, fully-vested shares of Common Stock shall
be issued in satisfaction of those RSUs.

 

2.                  Any new, substituted or additional securities or other
property (including money paid other than as a regular cash dividend) issued by
reason of any stock dividend, stock split, recapitalization, combination of
shares, exchange of shares or other change affecting the outstanding Common
Stock as a class without the Company’s receipt of consideration, shall be issued
or set aside with respect to the shares of unvested Common Stock granted to a
grantee or subject to a grantee’s RSUs, subject to (i) the same vesting
requirements applicable to the grantee's unvested shares of Common Stock or
RSUs, and (ii) such escrow arrangements as the Plan Administrator shall deem
appropriate.

 



11



 

3.                  The grantee shall have full stockholder rights with respect
to any shares of Common Stock issued to the grantee under the Stock Issuance
Program, whether or not the grantee's interest in those shares is vested, except
that the grantee shall not have dividend rights with respect to such shares
prior to the vesting of such shares. However, the Plan Administrator may provide
for a grantee to receive one or more dividend equivalents with respect to such
shares, entitling the grantee to all regular cash dividends payable on such
shares of Common Stock, which amounts shall be (i) subject to the same vesting
requirements applicable to the shares of Common Stock granted hereunder, and
(ii) payable upon vesting of the shares to which such dividend equivalents
relate.

 

4.                  The grantee shall not have any stockholder rights with
respect to any shares of Common Stock subject to an RSU. However, the Plan
Administrator may provide for a grantee to receive one or more dividend
equivalents with respect to such shares, entitling the grantee to all regular
cash dividends payable on the shares of Common Stock underlying the RSU, which
amounts shall be (i) subject to the same vesting requirements applicable to the
shares of Common Stock underlying the RSU, and (ii) payable upon issuance of the
shares to which such dividend equivalents relate.

 

5.                  Should the grantee cease to remain in Service while holding
one or more unvested shares of Common Stock issued under the Stock Issuance
Program or should the performance objectives not be attained with respect to one
or more such unvested shares of Common Stock, then those shares shall be
immediately surrendered to the Company for cancellation, and the grantee shall
have no further stockholder rights with respect to those shares. To the extent
the surrendered shares were previously issued to the grantee for consideration
paid in cash, the Company shall repay to the grantee the cash consideration paid
for the surrendered shares.

 

6.                  Except as prohibited by the last sentence of paragraph 1
above, the Plan Administrator may in its discretion waive the surrender and
cancellation of one or more unvested shares of Common Stock which would
otherwise occur upon the cessation of the grantee’s Service or the
non-attainment of the performance objectives applicable to those shares. Such
waiver shall result in the immediate vesting of the grantee's interest in the
shares of Common Stock as to which the waiver applies. Such waiver may be
effected at any time, whether before or after the grantee's cessation of Service
or the attainment or non-attainment of the applicable performance objectives.

 

7.                  Outstanding RSUs under the Stock Issuance Program shall
automatically terminate, and no shares of Common Stock shall actually be issued
in satisfaction of those awards, if the Service and/or performance goals
established for such awards are not attained. The Plan Administrator, however,
shall, except as prohibited by the last sentence paragraph 1 above, have the
discretionary authority to issue shares of Common Stock in satisfaction of one
or more outstanding RSUs as to which the designated Service and/or performance
goals are not attained. Such authority may be exercised at any time, whether
before or after the grantee's cessation of Service or the attainment or
non-attainment of the applicable performance objectives.

 

II.                CORPORATE TRANSACTION/CHANGE IN CONTROL

 

A.                All of the Company’s outstanding repurchase rights under the
Stock Issuance Program shall terminate automatically, and all the shares of
Common Stock subject to those terminated rights shall immediately vest in full,
in the event of any Corporate Transaction, except to the extent (i) those
repurchase rights are to be assigned to the successor corporation (or parent
thereof) in connection with the such Corporate Transaction, or (ii) such
accelerated vesting is precluded by other limitations imposed in the Stock
Issuance Agreement, unless the Plan Administrator determines to waive such
limitations.

 

B.                 Each award which is assigned in connection with (or is
otherwise to continue in effect after) a Corporate Transaction shall be
appropriately adjusted such that it shall apply and pertain to the number and
class of securities issued to the grantee in consummation of the Corporate
Transaction with respect to the shares granted to grantee under this Article
Three.

 



12



 

C.                 In the event of a Change in Control: (1) shares of restricted
stock and RSUs granted under this Article Three prior to May 23, 2016 shall be
subject to the provisions of the Plan as in effect prior to such date, and (2)
shares of restricted stock and RSUs granted on or after May 23, 2016 shall be
treated as follows: if the grantee’s employment is terminated by the Company
without Cause or the grantee resigns due to a Constructive Termination, in
either case within the ninety (90) day period preceding or the two (2) year
period following the Change in Control, the vesting of such restricted stock and
RSUs shall automatically accelerate (and all of the shares of Common Stock
subject to such RSUs shall be issued to grantees), and the Company’s outstanding
repurchase rights under this Article Three shall immediately terminate;
provided, however, that if the acquiror or successor refuses to assume the
shares of restricted stock or RSUs or substitute an award of equivalent value
(as determined by the Committee in its discretion) in connection with the Change
in Control, the vesting of such restricted stock or RSUs under this Article
Three shall automatically accelerate (and all of the shares of Common Stock
subject to such RSUs shall be issued to grantees). To the extent any shares of
restricted stock or RSUs vest in whole or in part based on the achievement of
performance criteria, the amount that shall vest in accordance with the proviso
to clause (2) of the immediately-preceding sentence shall vest based on the
higher of actual performance goal attainment through the date of the Change in
Control or a prorated amount using target performance and based on the time
elapsed in the performance period as of the date of the Change in Control.

 

III.             STOCKHOLDER RIGHTS

 

A. Individuals who are granted shares of Common Stock pursuant to this Article
Three shall be the owners of such shares for all purposes while holding such
Common Stock, and may exercise full voting rights with respect to those shares
at all times while held by the individuals. Individuals who have been granted
RSUs shall have no voting rights with respect to Common Stock underlying RSUs
unless and until such Common Stock is reflected as issued and outstanding shares
on the Company’s stock ledger.

 

B. Individuals who are granted shares of Common Stock pursuant to this Article
Three shall not have dividend rights with respect to such shares prior to the
vesting of such shares. However, the Plan Administrator may provide for a
grantee to receive one or more dividend equivalents with respect to such shares,
entitling the grantee to all regular cash dividends payable on such shares of
Common Stock, which amounts shall be (i) subject to the same vesting
requirements applicable to the shares of Common Stock granted hereunder, and
(ii) payable upon vesting of the shares to which such dividend equivalents
relate.

 

IV.              SHARE ESCROW / LEGENDS

 

Unvested shares may, in the Plan Administrator's discretion, be held in escrow
by the Company until the grantee's interest in such shares vests or may be
issued directly to the grantee with restrictive legends on the certificates
evidencing those unvested shares.

 

Article Four
AUTOMATIC OPTION GRANT PROGRAM

 

I.                   ELIGIBILITY

 

The individuals eligible to receive automatic option grants pursuant to the
provisions of this Article Four shall be (i) those individuals who, after the
effective date of this amendment and restatement, first become non-employee
Board members, whether through appointment by the Board, election by the
Company’s stockholders, or by continuing to serve as a Board member after
ceasing to be employed by the Company, and (ii) those individuals already
serving as non-employee Board members on the effective date of this amendment
and restatement. As used herein, a “non-employee” Board member is any Board
member who is not employed by the Company on the date in question.

 



13



 

II.                TERMS AND CONDITIONS OF AUTOMATIC OPTION GRANTS

 

A.                Grants. Option grants shall be made under this Article Four as
follows:

 

1.                  Each individual who first becomes a non-employee Board
member on or after the effective date of this amendment and restatement shall
automatically be granted at such time a non-statutory stock option under the
terms and conditions of this Article Four, to purchase a number shares of Common
Stock equal to the product of (i) 60,000, and (ii) a fraction, the numerator of
which is the number of months (rounded to the nearest whole number) remaining
between the date such Board member first became a non-employee Board member and
the Company’s next scheduled Annual Stockholders Meeting, and the denominator of
which is 12.

 

2.                  Immediately following each Annual Stockholders Meeting of
the Company, each individual who is then serving as a non-employee Board member
(except for those individuals first elected to serve as non-employee Board
members at such meeting), shall automatically be granted a non-statutory stock
option under this Article Four to acquire 30,000 shares of Common Stock.

 

B.                 Exercise Price. The exercise price per share of each
automatic option grant made under this Article Four shall be equal to one
hundred percent (100%) of the fair market value per share of Common Stock on the
automatic grant date.

 

C.                 Payment. The exercise price shall be through one of the
following methods (or a combination thereof):

 

(1) payment in cash or check made payable to the Company’s order; or

 

(2) full payment in shares of Common Stock held for the requisite period
necessary to avoid a charge to the Company’s reported earnings and valued at
fair market value on the Exercise Date (as such term is defined below); or

 

(3) full payment in a combination of shares of Common Stock held for the
requisite period necessary to avoid a charge to the Company’s reported earnings
and valued at fair market value on the Exercise Date and cash or check payable
to the Company’s order; or

 

(4) full payment through a sale and remittance procedure pursuant to which the
non-employee Board member (I) shall provide irrevocable written instructions to
a designated brokerage firm to effect the immediate sale of the purchased shares
and remit to the Company, out of the sale proceeds available on the settlement
date, sufficient funds to cover the aggregate exercise price payable for the
purchased shares and shall (II) concurrently provide written directives to the
Company to deliver the certificates for the purchased shares directly to such
brokerage firm in order to complete the sale transaction; or

 

(5) such other method as permitted by the Plan Administrator.

 

For purposes of this subparagraph C, the Exercise Date shall be the date on
which written notice of the option exercise is delivered to the Company. Except
to the extent the sale and remittance procedure specified above is utilized for
the exercise of the option, payment of the option price for the purchased shares
must accompany the exercise notice.

 

D.                Option Term. Each automatic grant under this Article Four
shall have a term of ten (10) years measured from the automatic grant date.

 

E.                 Exercisability.

 

1.                  Subject to the proviso in Section VI of Article One, each
initial automatic grant made pursuant to Section II.A.1 of this Article Four
shall vest and become exercisable on the scheduled date of the next Annual
Stockholders Meeting following the grant (or, if later, the twelve (12)-month
anniversary of the date of grant).





 



14



 



2.                  Subject to the proviso in Section VI of Article One, each
30,000 share automatic grant made pursuant to Section II.A.2 of this Article
Four shall vest and become exercisable for the option shares on the twelve
(12)-month anniversary of the automatic grant date.



 

F.                  Non-Transferability. During the lifetime of the optionee,
each automatic option grant, together with the limited stock appreciation right
pertaining to such option, shall be exercisable only by the optionee, except to
the extent such option or the limited stock appreciation right is assigned or
transferred (i) by will or by the laws of descent and distribution following the
optionee’s death, or (ii) during optionee’s lifetime either (A) as a gift in
connection with the optionee’s estate plan to one or more members of optionee’s
immediate family, to a trust in which optionee and/or one or more such family
members hold more than fifty percent (50%) of the beneficial interest or to an
entity in which more than fifty percent (50%) of the voting interests are owned
by optionee and/or one or more such family members, or (B) pursuant to a
domestic relations order. The portion of any option assigned or transferred
during optionee’s lifetime shall be exercisable only by the person or persons
who acquire a proprietary interest in the option pursuant to such assignment.
The terms applicable to the assigned portion shall be the same as those in
effect for this option immediately prior to such assignment and shall be set
forth in such documents issued to the assignee as the Plan Administrator may
deem appropriate.

 

G.                Cessation of Board Service.

 

1.                  Should the optionee cease to serve as a Board member for any
reason while holding one or more automatic option grants under this Article
Four, then such optionee shall have the remainder of the ten (10) year term of
each such option in which to exercise each such option for any or all of the
shares of Common Stock for which the option is exercisable at the time of such
cessation of Board service. Each such option shall immediately terminate and
cease to be outstanding, at the time of such cessation of Board service, with
respect to any shares for which the option is not otherwise at that time
exercisable. Upon the expiration of the ten (10)-year option term, the automatic
grant shall terminate and cease to be outstanding in its entirety. Upon the
death of the optionee, whether before or after cessation of Board service, any
option held by optionee at the time of optionee’s death may be exercised, for
any or all of the shares of Common Stock for which the option was exercisable at
the time of cessation of Board service by the optionee and which have not been
theretofore exercised by the optionee, by the personal representative of the
optionee’s estate or by the person or persons to whom the option is transferred
pursuant to the optionee’s will or in accordance with the laws of descent and
distribution. Any such exercise must occur during the reminder of the ten (10)
year term of such option.

 

H.                Stockholder Rights. The holder of an automatic option grant
under this Article Four shall have none of the rights of a stockholder with
respect to any shares subject to such option until such individual shall have
exercised the option and paid the exercise price for the purchased shares.
Without limitation, an optionee shall not have any right to receive dividends
with respect to an unexercised option.

 

III.             CORPORATE TRANSACTIONS/CHANGES IN CONTROL

 

A.                In the event of a Corporate Transaction, (1) the
exercisability of each option outstanding under this Article Four granted prior
to April 3, 2017 shall automatically accelerate so that each such option shall,
immediately prior to the specified effective date for the Corporate Transaction,
become fully exercisable with respect to the total number of shares of Common
Stock at the time subject to such option and may be exercised for all or any
portion of such shares, and (2) each option granted under this Article Four
thereafter shall be subject to the same rules specified in Article Two, Section
III.

 

B.                 Immediately after the consummation of the Corporate
Transaction, all outstanding options under this Article Four shall terminate and
cease to be outstanding, except to the extent assumed by the successor
corporation or its parent company. If so provided by the terms of the Corporate
Transaction, the optionee shall receive a cash payment on account of any option
terminated in accordance with this paragraph, in an amount equal to the excess
(if any) of (A) the fair market value of the shares subject to the option as
valued pursuant to the Corporate Transaction over (B) the aggregate exercise
price of the option.

 



15



 



C.                Each outstanding option under this Article Four which is
assumed in connection with the Corporate Transaction or is otherwise to continue
in effect shall be appropriately adjusted, immediately after such Corporate
Transaction, to apply and pertain to the number and class of securities which
would have been issued to the option holder, in consummation of such Corporate
Transaction, had such person exercised the option immediately prior to such
Corporate Transaction. Appropriate adjustments shall also be made to the option
price payable per share, provided the aggregate option price payable for such
securities shall remain the same. Such option shall be subject to the same rules
specified in Article Two, Section III.





 

D.                In connection with any Change in Control, (1) the
exercisability of each option grant made prior to April 3, 2017 and outstanding
at the time under this Article Four shall automatically accelerate so that each
such option shall, immediately prior to the specified effective date for the
Change in Control, become fully exercisable with respect to the total number of
shares of Common Stock at the time subject to such option and may be exercised
for all or any portion of such shares, and (2) each option granted under this
Article Four thereafter shall be subject to the same rules specified in Article
Two, Section III.

 

E.                 The automatic grant of options under this Article Four shall
in no way affect the right of the Company to adjust, reclassify, reorganize or
otherwise change its capital or business structure or to merge, consolidate,
dissolve, liquidate or sell or transfer all or any part of its business or
assets.

 

IV.              STOCK APPRECIATION RIGHTS

 

A.                With respect to options granted under the Automatic Option
Grant Program prior to March 7, 2006:

 

1.                  Upon the occurrence of a Hostile Take-Over, the optionee
shall have a thirty (30)-day period in which to surrender to the Company each
option held by him or her under this Article Four. The optionee shall in return
be entitled to a cash distribution from the Company in an amount equal to the
excess of (i) the Take-Over Price of the shares of Common Stock at the time
subject to each surrendered option (whether or not the option is then
exercisable for those shares) over (ii) the aggregate exercise price payable for
such shares. The cash distribution shall be made within five (5) days following
the date the option is surrendered to the Company, and neither the approval of
the Plan Administrator nor the consent of the Board shall be required in
connection with the option surrender and cash distribution. Any unsurrendered
portion of the option shall continue to remain outstanding and become
exercisable in accordance with the terms of the instrument evidencing such
grant. This limited stock appreciation right shall in all events terminate upon
the expiration or sooner termination of the option term and may not be assigned
or transferred by the optionee.

 

2.                  For purposes of Article Four, the following definitions
shall be in effect:

 

(i) A Hostile Take-Over shall be deemed to occur in the event any person or
related group of persons (other than the Company or a person that directly or
indirectly controls, is controlled by, or is under common control with, the
Company) directly or indirectly acquires beneficial ownership (within the
meaning of Rule 13d-3 of the 1934 Act, as amended) of securities possessing more
than fifty percent (50%) of the total combined voting power of the Company’s
outstanding securities pursuant to a tender or exchange offer made directly to
the Company’s stockholders which the Board does not recommend such stockholders
to accept.

 

(ii) The Take-Over Price per share shall be deemed to be equal to the fair
market value per share on the option surrender date.

 

B.                 With respect to each option granted under the Automatic
Option Grant Program on and after March 7, 2006, each optionee shall have the
right to surrender all or part of the option (to the extent not then exercised)
in exchange for a distribution from the Company in an amount equal to the excess
of (i) the fair market value (on the option surrender date) of the number of
shares in which the optionee is at the time vested under the surrendered option
(or surrendered portion thereof) over (ii) the aggregate option price payable
for such vested shares. The distribution shall be made in shares of Common Stock
valued at fair market value on the option surrender date.

 



16



 

C.                 The shares of Common Stock subject to any option surrendered
for an appreciation distribution pursuant to this Section IV shall not be
available for subsequent option grant under the Plan.

 

Article Five
SECTION 162(M) PERFORMANCE GOALS

 

I.                   GENERAL

 

The Plan Administrator may establish performance criteria and level of
achievement versus such criteria that shall determine the number of shares of
Common Stock or RSUs to be granted, retained, vested, issued or issuable under
or in settlement of or the amount payable pursuant to an award hereunder, which
criteria may be based on Qualifying Performance Criteria (as defined below) or
other standards of financial performance and/or personal performance
evaluations. In addition, the Plan Administrator may specify that an award or a
portion of an award is intended to satisfy the requirements for
“performance-based compensation” under Section 162(m) of the Code, provided that
the performance criteria for such award or portion of an award that is intended
by the Plan Administrator to satisfy the requirements for “performance-based
compensation” under Section 162(m) of the Code shall be a measure based on one
or more Qualifying Performance Criteria selected by the Committee and specified
at the time the award is granted. The Committee shall certify the extent to
which any Qualifying Performance Criteria have been satisfied, and the amount
payable as a result thereof, prior to payment, settlement or vesting of any
award that is intended to satisfy the requirements for “performance-based
compensation” under Section 162(m) of the Code. Notwithstanding satisfaction of
any performance goals, the number of shares of Common Stock issued under or the
amount paid under an award may, to the extent specified in the applicable award
agreement, be reduced by the Committee on the basis of such further
considerations as the Committee in its sole discretion shall determine. The
Committee may not delegate its duties under this Article Five to any other
person with respect to any award that is intended to satisfy the requirements
for “performance-based compensation” under Section 162(m) of the Code.

 

III.             QUALIFYING PERFORMANCE CRITERIA

 

For purposes of this Plan, the term “Qualifying Performance Criteria” shall mean
any one or more of the following performance criteria, either individually,
alternatively or in any combination, applied to either the Company as a whole or
to a business unit or subsidiary, either individually, alternatively or in any
combination, and measured either quarterly, annually or cumulatively over a
period of years, on an absolute basis or relative to a pre-established target,
to previous years’ results or to a designated comparison group, in each case as
specified by the Committee: (i) revenue growth; (ii) earnings before interest,
taxes, depreciation and amortization; (iii) earnings before interest, taxes and
amortization; (iv) operating income; (v) pre- or after-tax income; (vi) cash
flow; (vii) cash flow per share; (viii) net income; (ix) earnings per share; (x)
return on equity; (xi) return on invested capital; (xii) return on assets;
(xiii) economic value added (or an equivalent metric); (xiv) share price
performance; (xv) total shareholder return; (xvi) improvement in or attainment
of expense levels; (xvii) improvement in or attainment of working capital
levels; (xviii) debt reduction; (xix) progress for advancing drug discovery
and/or drug development programs; or (xx) implementation, completion or
attainment of measurable objectives with respect to research, development,
manufacturing, commercialization, products or projects, or production volume
levels. To the extent consistent with Section 162(m) of the Code, the Committee
(A) shall appropriately adjust any evaluation of performance under a Qualifying
Performance Criteria to eliminate the effects of charges for restructurings,
discontinued operations, extraordinary items and all items of gain, loss or
expense determined to be extraordinary or unusual in nature or related to the
acquisition or disposal of a segment of a business or related to a change in
accounting principle all as determined in accordance with standards established
by opinion No. 30 of the Accounting Principles Board (APB Opinion No. 30) or
other applicable or successor accounting provisions, as well as the cumulative
effect of accounting changes, in each case as determined in accordance with
generally accepted accounting principles or identified in the Company’s
financial statements or notes to the financial statements, and (B) may
appropriately adjust any evaluation of performance under a Qualifying
Performance Criteria to exclude any of the following events that occurs during a
performance period: (i) asset write-downs, (ii) litigation, claims, judgments or
settlements, (iii) the effect of changes in tax law or other such laws or
provisions affecting reported results, (iv) the adverse effect of work stoppages
or slowdowns, (v) accruals for reorganization and restructuring programs and
(vi) accruals of any amounts for payment under this Plan or any other
compensation arrangement maintained by the Company.

 



17





 

Article Six
MISCELLANEOUS

 

I.                   AMENDMENT OF THE PLAN

 

The Board shall have complete and exclusive power and authority to amend or
modify the Plan in any or all respects whatsoever. However, no such amendment or
modification shall, without the consent of the holders, adversely affect rights
and obligations with respect to options at the time outstanding under the Plan.
In addition, certain amendments may require stockholder approval pursuant to
applicable laws or regulations.

 

II.                TAX WITHHOLDING

 

A.                The Company’s obligation to deliver shares or cash upon the
exercise of stock options or stock appreciation rights or upon the grant or
vesting of direct stock issuances or RSUs under the Plan shall be subject to the
satisfaction of all applicable Federal, State and local income and employment
tax withholding requirements.

 

B.                 The Plan Administrator may, in its discretion and upon such
terms and conditions as it may deem appropriate, provide any or all holders of
outstanding options or stock issuances under the Plan (other than the automatic
option grants under Article Four) with the election to have the Company
withhold, from the shares of Common Stock otherwise issuable upon the exercise
or vesting of such awards, a whole number of such shares with an aggregate fair
market value equal to the minimum amount necessary (or, if determined by the
Plan Administrator in its discretion and to the extent adverse accounting
treatment does not result, at the maximum applicable individual statutory tax
rates) to satisfy the Federal, State and local income and employment tax
withholdings (the “Taxes”) incurred in connection with the acquisition or
vesting of such shares. In lieu of such direct withholding, one or more grantees
may also be granted the right to deliver whole shares of Common Stock to the
Company in satisfaction of such Taxes. Any withheld or delivered shares shall be
valued at their fair market value on the applicable determination date for such
Taxes.

 

III.             EFFECTIVE DATE AND TERM OF PLAN

 

A.                The Plan, as amended and restated, shall be effective on the
date specified in the Board of Directors resolution adopting the Plan. Except as
provided below, each option issued and outstanding under the Plan immediately
prior to such effective date shall continue to be governed solely by the terms
and conditions of the agreement evidencing such grant, and nothing in this
restatement of the Plan shall be deemed to affect or otherwise modify the rights
or obligations of the holders of such options with respect to their acquisition
of shares of Common Stock thereunder. The Plan Administrator shall, however,
have full power and authority, under such circumstances as the Plan
Administrator may deem appropriate (but in accordance with Section I of this
Article Five), to extend one or more features of this amendment and restatement
to any options outstanding on the effective date.

 

B.                 Unless sooner terminated in accordance with the other
provisions of this Plan, the Plan shall terminate upon the earlier of (i) ten
years following the date this amendment and restatement of the Plan is approved
by the Board or (ii) the date on which all shares available for issuance under
the Plan shall have been issued or cancelled pursuant to the exercise, surrender
or cash-out of the options granted hereunder. If the date of termination is
determined under clause (i) above, then any options or stock issuances
outstanding on such date shall continue to have force and effect in accordance
with the provisions of the agreements evidencing those awards.

 

C.                 Options may be granted with respect to a number of shares of
Common Stock in excess of the number of shares at the time available for
issuance under the Plan, provided each granted option is not to become
exercisable, in whole or in part, at any time prior to stockholder approval of
an amendment authorizing a sufficient increase in the number of shares issuable
under the Plan.

 



18



 

IV.              USE OF PROCEEDS

 

Any cash proceeds received by the Company from the sale of shares pursuant to
options or stock issuances granted under the Plan shall be used for general
corporate purposes.

 

V.                 REGULATORY APPROVALS

 

A.                The implementation of the Plan, the granting of any option
hereunder, and the issuance of stock (i) upon the exercise or surrender of any
option or (ii) under the Stock Issuance Program shall be subject to the
procurement by the Company of all approvals and permits required by regulatory
authorities having jurisdiction over the Plan, the options granted under it and
the stock issued pursuant to it.

 

B.                 No shares of Common Stock or other assets shall be issued or
delivered under the Plan unless and until there shall have been compliance with
all applicable requirements of Federal and state securities laws, including (to
the extent required) the filing and effectiveness of the Form S-8 registration
statement for the shares of Common Stock issuable under the Plan, and all
applicable listing requirements of any stock exchange (or the Nasdaq National
Market, the Nasdaq Global Select Market or any successor system, if applicable)
on which Common Stock is then trading.

 

VI.              NO EMPLOYMENT/SERVICE RIGHTS

 

Neither the action of the Company in establishing or restating the Plan, nor any
action taken by the Plan Administrator hereunder, nor any provision of the Plan
shall be construed so as to grant any individual the right to remain in the
employ or service of the Company (or any parent or subsidiary corporation) for
any period of specific duration, and the Company (or any parent or subsidiary
corporation retaining the services of such individual) may terminate such
individual’s employment or service at any time and for any reason, with or
without cause.

 

VII.           MISCELLANEOUS PROVISIONS

 

A.                Except to the extent otherwise expressly provided in the Plan,
the right to acquire Common Stock or other awards under the Plan may not be
assigned, encumbered or otherwise transferred by any grantee.

 

B.                 Awards issued under the Plan shall be subject to any clawback
policy of the Company as in effect from time-to-time.

 

C.                 The provisions of the Plan relating to the exercise of
options and the issuance and/or vesting of shares shall be governed by the laws
of the State of Delaware without resort to that state’s conflict-of-laws
provisions, as such laws are applied to contracts entered into and performed in
such State.

 

D.                The Plan is intended to be an unfunded plan. Grantees are and
shall at all times be general creditors of the Company with respect to their
awards. If the Committee or the Company chooses to set aside funds in a trust or
otherwise for the payment of awards under the Plan, such funds shall at all
times be subject to the claims of the creditors of the Company in the event of
its bankruptcy or insolvency.

 

 

 

19



 

